UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1397


In re: CLINTON C. BARLOW, III,

                    Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: January 4, 2018                                        Decided: February 6, 2018


Before AGEE, Circuit Judge, and HAMILTON and SHEDD, Senior Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Clinton C. Barlow, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clinton C. Barlow, III, petitions for a writ of mandamus relating to his habeas

petition filed in the District of New Jersey, as well as a permanent filing injunction

imposed on him by that court. We lack authority to grant mandamus relief in a case over

which we would not have appellate jurisdiction. See In re Ojeda Rios, 863 F.2d 202, 204

(2d Cir. 1988); cf. In re Va. Elec. & Power Co., 539 F.2d 357, 365 (4th Cir. 1976)

(holding that 28 U.S.C. § 1651 “authorizes this court to issue writs of mandamus to

district courts in the circuit”). Accordingly, we deny leave to proceed in forma pauperis

and dismiss the petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                 PETITION DISMISSED




                                           2